Since courts of concurrent jurisdiction are not involved, and since the Wood County Juvenile Court has both exhausted and abandoned its jurisdiction, I must respectfully dissent.
Pursuant to R.C. 2151.23(A)(2), a juvenile court has "exclusive original jurisdiction * * * [t]o determine the custody of any child not a ward of another court of this state." Pursuant to R.C. 3105.21 and 3109.04(A), the court of common pleas, division of domestic relations, has ancillary custody jurisdiction in a divorce case. The common pleas court may certify the custody issue to the juvenile court. See R.C. 3109.04, 3109.06 and2151.23(A), (D) and (E).
Prior to the amendment to R.C. 2151.23(F) effective March 19, 1984, the juvenile court in exercising its original custody jurisdiction was not specifically required to follow R.C.3109.04, which governs custody matters in divorce actions and grants to a child twelve years old or older the right to choose the parent with whom he is to live, unless such parent is unfit or it otherwise is not in the best interests of the child to live with that parent.
Accordingly, the original jurisdiction of the juvenile court and the ancillary jurisdiction of the "divorce court" are not concurrent in that the nature of the jurisdiction differs, and at all times involved herein the statutory prerequisites for decision differed.
The Wood County Juvenile Court exhausted its original custody jurisdiction when it entered an order determining the case. There is no further custody jurisdiction to be exercised by that court unless either a new complaint be filed within its original jurisdiction or a timely Civ. R. 60(B) motion be filed.
The Franklin County Court of Common Pleas has taken no action to certify the custody issue to any juvenile court. Rather, that court has entered no order with respect to custody, although it has entered a decree of divorce. While the judgment of the Wood County Juvenile Court may give rise to a defense of res judicata
or collateral estoppel, it does not deprive the trial court of its jurisdiction pursuant to R.C. 3105.21 and 3109.04.
In fact, it is doubtful if the Wood County Juvenile Court ever had jurisdiction of the custody issue since that court has no jurisdiction over domestic matters, that is, problems or claims between husband and wife which constitute the underlying gravamen of all the litigation. This differs from a situation where *Page 59 
the original custody jurisdiction is predicated upon neglect or dependancy of the child. The original custody jurisdiction of the juvenile court is limited by the definitions of "legal custody" and "residual parental rights, privileges, and responsibilities" set forth in R.C. 2151.011(B)(10) and (11) and does not extend to determining solely as between the parents of a child which of them shall have the care, custody and control of the child, the juvenile court having no such jurisdiction unless the issue is certified to it pursuant to R.C. 2151.23(C), (D) or (E). SeeHaynie v. Haynie (1959), 169 Ohio St. 467 [8 O.O.2d 476]. Cf.Patton v. Patton (1963), 1 Ohio App.2d 1 [30 O.O.2d 49]. The original custody jurisdiction of a juvenile court does extend, however, to a custody dispute between a parent and a third person. In re Torok (1954), 161 Ohio St. 585 [53 O.O. 433]. See, also, In re Corey (1945), 145 Ohio St. 413 [31 O.O. 35].
Unfortunately, there has never been any definitive determination of the nature of the original custody jurisdiction of a juvenile court as contrasted to the ancillary custody jurisdiction of a domestic relations court except holdings that, where a neglected or dependent child has been made a ward of the juvenile court, ancillary custody jurisdiction cannot be utilized to revoke or interfere with that wardship. See Anderson v.Anderson (1965), 4 Ohio App.2d 90 [33 O.O.2d 145].
Accordingly, the trial court erred in overruling the motion for change or determination of custody since it and the Wood County Juvenile Court are not courts of concurrent jurisdiction and since the latter court exhausted its original custody jurisdiction, if any, and has not been conferred with ancillary custody jurisdiction, even assuming that it retained jurisdiction to enforce its original custody order by contempt proceedings.